Title: To James Madison from the Citizens of Fayette County, Kentucky, 15 August 1812 (Abstract)
From: Fayette County, Kentucky Citizens
To: Madison, James


15 August 1812. “As the people of the United States being citizens of a free goverment, have a natural, unalienable and constitutional right at all times peaceably to assemble and express their oppinions respecting public measures—and as it is Justly deemed highly important in the present interesting crissis, that all good citizens should yield their support to the war in which we are now engaged with Great Brittain in defence of our rights and for the redress of the numerous and continued wrongs received at her hands, and also to suggest our oppinion of those measures best calculated to bring it to a speedy and honorable termination, not only in retorting the evils of war on the enemy, but that great and permanent adv[an]tages to ourselves may follow—The people of Fayette County do therefore, resolve,
“1. That we view the present war with Great Brittain, as a war for the protection of the lives and liberties of our citizens, So long and so repeatedly assailed and destroyed by Brittish Tyranny under the name of impressmen⟨t⟩—as a war for the protection of our commerce, destroyed by her arbitrary edicts or orders in council—as a war for our national sovereignty and independence, which she insultingly aims to destroy by her demand that we shall procure her a free trade, with a power over whom we have no controul, and with whom she is at open war herself—and as a war for the protection of our women and children from the tomahawk and Scalping knife of the ruthless and blood thirsty savages, excited to murder them by her agents.
“2. Resolved, That in such a war no sacrafice is too great, no privation too intolerable to ensure our Success.
“3. Resolved, that while we are not insensible to the wrongs of France, and have just claims against her which we hope, never will be relinquished untill fully sattisfied, we view with abhorrence those among us who are so lost to the American character as to proclaim that this war has been brought upon us by undue influence or management of France with our Goverment.
“4th. Resolved, That we view the proposition for a repeal of the non-importation law as tending to degrade our nation, by indicating a want of assistance from abroad, even from our enemy, to carry on the war against her—that as its existance has shewn the great distress which it has caused amongst the subjects of that power, even in time of peace, it would be a monstrous folly and inconsistency in any wise to remove it now we are at war, and thus instead of enfeebleing, strengthen her resources.
“5. Resolved, that our country is possessed of abundant raw materials, and the means of producing them, that our future and permanent prosperity and independence even after the close of the war, will be best secured by the encouragement of our own manufactures, and that to this end, some permanent system should be adopted by law, which might draw forth the enterprize and capital of our Citizens without the hazzard of loss from permitting the importation of similar articles from abroad, or materials.
“6. Resolved, that a vigorous war against the savage allies of G. Brittain is the best means of protecting our frontiers, and accelerating and securing the acquisition of the Cannadas, and that the volenteers of this state are competent to this object, if the[y] have such a man as William Henry Harrison for their commander.
“7. Resolved that who ever advocates a dissmemberment of the Union is a traitor—who ever by his speeches, encourages our enemies with hopes of Success, is deserving of punishment—and who ever will not contribute his exertions, and property to the support of this contest, is not deserving the protection of our goverment.
“And whereas, we are informed, that some further attemps will be made during the next session of Congress to inco[r]porate a National Bank, and it is firmly believed by us, that no power to establish such an institution, or any other description of co[r]poration, is delegated by the federal constitution to that body, which have no other powers than what are derived from that instrument—therefore
“Resolved, that Congress have no power to charter such institutions.
“Resolved, That a coppy of these resolutions be fo[r]warded to the President of the United States, to the President of the Senate & Speaker of the house of Representatives.”
